 COOLEY SONS CO.59direct the Regional Director to open and count the 9 ballots 5 withrespect to which the Petitioner has withdrawn its challenges.There remain the ballots of James F. Black and Lillian Overstreetwhich were challenged by the Board agent because the voters' namesdid not appear on the eligibility list.The Regional Director, in hisreport on challenged ballots, recommended that the challenge to theballot of James F. Black be sustained and that the challenge to the bal-lot of Lillian Overstreet be overruled .6As indicated above, no excep-tions were filed to these recommendations. In keeping with customaryBoard practice, we shall adopt the recommendations made by theRegional Director; the challenge to the ballot of James F. Black issustained and the challenge to the ballot of Lillian Overstreet is over-ruled.We shall direct that the latter ballot be opened and counted.DirectionIT IS HEREBY DIRECTED that, as part of the investigation to ascertainrepresentatives for the purposes of collective bargaining with theEmployer, the Regional Director for the Ninth Region shall, withinten (10) days from the date of this Direction, open and count theballots of Vaught Disponett, Willard Mitchell, Herk Caruthers, Em-mett Robinson, Floyd Hawkins, Edwin Hyatt, Bertha Medley, VernonHostetter, Ed Wilson, and Lillian Overstreet; and thereafter prepareand cause to be served upon the parties a supplemental tally of bal-lots, including therein the count of the ballots described above.CHAIRMAN HERZOG and MEMBER PETERSON took no part in the con-sideration of the above Supplemental Decision and Direction.These ballots were cast by the employees,except for Lillian Overstreet,listed in thedirection below.e The Regional Director found that James F. Black had been discharged and was nolonger an employee of the Employer.(He found that Lillian Overstreet was on authorizedleave-of-absence at the time of the election and therefore eligibl3 to vote.COOLEY SONSCo.andUNITEDAUTOMOBILE WORKERS OF AMERICA, AFL,PETITIONER.Case No. 13RC-960. January 7,1963Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Frances P. Dom, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.n The hearing officer referred to the Board the Employer'smotions to dismiss the petitionbecause (1) there was no proof of showing of interest and (2) no demand or refusal of102 NLRB No. 11. 60DECISIONSOF NATIONAL LABORRELATIONS BOARDPursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.'2.The labor organization involved claims to representcertain em-ployees of the Employer.3.A question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4. In its original petition the Petitioner sought to represent allemployees at the Employer's West Bend, Wisconsin, sales and serviceagency except salesmen and office clerical employees.At the hearingit amended its petition to exclude part-time employees regardless ofthe type of work they perform.Except for opposing the exclusionof the part-time employees the Employeragreesthat the unit de-scribed in the amended petition is appropriate.The parties dis-agree, however, as to the particular employees included within theunit description.The Petitioner contends that the unit comprisesonly 2 employees, mechanics who are principally engaged in repair-ing tractors.Most of their work is performed in the Employer'sshop, but they make some repairs at the premises of customers.Ap-parently the part-time employees whom the Petitioner would exclude,2 in number, perform the same type of work as the 2 mechanicsor shop employees whom it seeks to represent .3 In addition to in-cluding the 2 shop employees and the 2 part-time employees, theEmployer would include 2 employees whom it described respectivelyas serviceman and partsman.The serviceman is principally engaged in the mechanical work ofsetting up the component parts of farm machinery into finishedmachines ready for sale, and in repairing or otherwise servicingrecognition shown.The motions are denied because(a) showing of interest is of admin-istrative concern only(0. D. JennringsCo., 86 NLRB 516) and the Board is administrativelysatisfied that the showing of interest is sufficient,and (b)the filing of a petition is a suffi-cient demand to raise a question of representation.By moving at the hearing to dismiss thepetition the Employer made it clear that recognition was dependent on certification by theBoard.Advance Pattern,Company(on reconsideration),80 NLRB 29;J. I.Case Company,80 NLRB 223.2 Under dealers' contracts between the International Harvester Company and the Em-ployer for the sale and service of trucks and farm machinery,International Harvestermaintains a substantial degree of control over the manner in which the Employer operatesits business in the retail sale of these International Harvester products.Such purchasesfrom International Harvester constituted more than 80 percent of the Employer's totalpurchases in 1951.For this reason,we find that in fact the Employer operates as anintegral part of a multistate enterprise even though the contracts may not provide anyexclusive sales territory for the Employer.Hallam d BoggsTruck & Implement Co.,95 NLRB 1443.8It is clear that one of the part-time employees performs the same type of work, butthe record is not clear as to the other. COOLEY SONS CO.61farm machinery.This phase of the serviceman's work takes up about60 percent of his time and differs from that of the shop mechanicsonly in that it involves much more complex machinery and that agreater portion of his repair work is done at customers' premises'He also helps out in the parts department and spends from 10 to 25percent of his time, depending on the season, in selling farm machinery.The partsman spends 50 percent of his time in assembling parts forthe men working on the machinery, checking in the stock, keepingit in order, and selling parts.'The record does not, however, indi-cate what specific percentage of his time is devoted to selling.Anadditional 10 percent of his time is spent in repair work, and theremaining 40 percent in bookkeeping and making out the payrollsand other clerical work.One part-time employee is an engineering student in his junior yearat college.Throughout his college course he has worked full timeas a repairman for the Employer during the summer and other vaca-,tion periods, and usually every other Saturday during the collegeterm.He expects to continue this program for at least 2 years more.The only other part-time employee was hired on the day of thehearing.He is to work half time every workday, but no statementwas given of the character of his work.The Petitioner apparentlycontends that he is a temporary employee because he is 19 years oldand subject to being inducted into the Armed Forces.The Em-ployer obviously knew when employing him that his employmentwould terminate in the event of induction.Although we have found that purely sales and clerical employeesmay be excluded from units comprising all other employees at salesand service agencies, we have customarily included partsmen in sucha unit because of the interrelation of the work of service departmentand parts department employees where, as here, they are under thesame supervision and one of the parties objects to their exclusion.6As the Board's unit descriptions are customarily based on function-ally related occupational categories, all employees performing thework of the service and parts department categories are necessarilyincluded in the unit and entitled to representation irrespective of thenumber of hours of employment'We find, therefore, that the serv-iceman, the partsman, and the part-time student employee, as wellas the two mechanics, are within the unit and entitled to representa-tion for so much of their work as falls within the service and partsdepartment classifications.Because all these employees appear reg-4From spring until fall the time spent on repairing customers' machinery on their farmaverages 10 to 25 percent for the shop mechanic, 25 to 50 percent for the serviceman.5 The partsman does not maintain the inventoryrecord.0 Charles SmithNashCompany,86 NLRB 511.7 Lone StarBoatMfg.Co., 94 NLRB 19. 62DECISIONS OF NATIONAL LABORRELATIONS BOARDularly to devote a substantial portion of their time to the work ofclassification within the unit, we find that they are also eligible to votein the election.8As mentioned above, the Petitioner raised a question as to the in-clusion of the newly hired part-time employee in the unit, apparentlyasserting that his employment is only temporary.Although the rec-ord is not clear as to this employee's duties, it appears that he mustspend at least a portion of his time at work in the service department.Upon being hired, the employee was apparently assured of employ-ment until called up for service in the Armed Forces.As that con-tingency may not arrive for an indefinite period, if at all, we believethat he cannot be said to be without a reasonable prospect of continuedemployment at work within the unit.We find that he is not a tem-porary employee, and if in fact he regularly spends a substantialportion of time at work within the unit, he is eligible to vote in theelection.Accordingly, we find that the following employees constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act: all employees of the Employerat South Bend, Wisconsin, including regular part-time employees,but excluding all sales and office clerical employees and all supervisorsas defined in the Act.[Text of Direction of Election omitted from publication in thisvolume.]P Loss Star Boat Mfg.Co., supra.CHASE BRASS & COPPER CO., INCORPORATED(CLEVELAND MILL DIVISION)andOFFICE EMPLOYEES INTERNATIONALUNION, LOCAL No. 17,A. F. OFL., PETITIONER.Case No. 8-RC-1800. January 7, 1953Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Edward A. Grupp, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Styles, and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.102 NLRB No. 14.